Citation Nr: 1809156	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  08-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Patrick R. Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1985.

This case was previously before the Board of Veterans' Appeals (Board) in August 2013, December 2016, and June 2017.  Each time, it was remanded for further development.  Following the requested development, the VA Evidence Intake Center in Janesville, Wisconsin confirmed and continued the denial of service connection for a right ankle disability.  Thereafter, the case was returned to the Board for further appellate action.

In March 2013, the Veteran had a hearing at the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas before the Veterans Law Judge whose signature appears at the end of this decision.  A transcript of that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran's right ankle disability, diagnosed primarily as a lateral collateral ligament sprain, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to any incident in service.  

2.  The preponderance of the evidence is against a finding that the Veteran's right ankle disability is proximately due to or has been aggravated by his service-connected residuals of a left ankle injury.  


CONCLUSIONS OF LAW

1.  The Veteran's right ankle disability is not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).  
2.  The criteria for secondary service connection for a right ankle disability have not been met.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107 (2012).  

The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  

In this case, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

The Veteran contends that his right ankle disability is the result of an injury sustained in service.  In the alternative, he contends that it is the result of overusing his right ankle to compensate for his service-connected left ankle disability.  Therefore, he maintains that service connection was warranted on either a direct or secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. 1110, 1131; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.

In this case, the Veteran's September 1971 service entrance examination is negative for any complaints or clinical findings of a right ankle disability.  In November 1971, it was noted that he had strained ligaments in his right ankle.  In October 1973, the Veteran complained of a one month history of weakness following a right ankle sprain.  However, there were no findings of a chronic, identifiable right ankle disability at that time or for the remaining nine and a half years of service.  

The Veteran did not complain of his right ankle again until June 2008.  During VA treatment, he reported pain and both feet and ankles and requested a right ankle brace for support.  However, there remained no competent evidence of a chronic, identifiable right ankle disorder.  Moreover, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Nevertheless, the VA examined the Veteran to determine whether there was a nexus to service or to his service-connected left ankle disability.   

During a VA examination in August 20009, the Veteran reported a couple year history in which his right ankle twisted easily and unexpectedly.  He denied any history of injuries or surgery to the right ankle.  Following the examination, the diagnosis was recurrent right ankle sprains.  The examining physician opined that the Veteran's right ankle condition was independent of his service-connected residuals of a left ankle injury.   The examiner noted that the Veteran had an innate tendency to twist the right ankle, and that therefore, it was not caused by the service-connected left ankle condition.  

During a January 2010 VA examination by a different physician, the Veteran again acknowledged that he had not sustained an injury to the right ankle.  He reiterated that his right ankle disability was due to favoring his service-connected left ankle.  The diagnosis was right ankle strain.  

In July 2015 and February and July 2017, the Veteran was examined by a VA specialist in rheumatology.  The diagnosis was a right collateral lateral ligament sprain.  However, the examiner noted that the medical literature revealed no evidence that an injury to one joint resulted in disability in the contralateral joint.  Therefore, the examining physician opined that it was less likely than not that the veteran's right ankle disability had been aggravated by his service-connected left ankle disability.  

Following an additional review of the Veteran's medical records in February 2017, the VA rheumatology specialist noted the Veteran's right ankle sprain and strain in service but found no report of a right ankle disability at the time of the Veteran's separation from service.  The examiner stated that the medical history did not suggest an ongoing right ankle condition which began in service and had persisted to the present.

During her July 2017 review of the file, the VA rheumatology specialist noted the Veteran's report that he had only recently begun to have significant pain in the right ankle.  She further noted that the treatment records did not reveal ongoing treatment of a right ankle condition in the years between the time he left service and the VA evaluation in 2015.  Therefore, the VA physician could not link the evaluations which occurred in service with the Veteran's complaints in 2015.  The examiner stated that the available medical records did not support a relationship between the veteran's current right ankle sprain and the right ankle sprain in October of 1973.  Therefore, she opined that it was less likely than not that the veteran's right ankle disability had been aggravated beyond its natural progression by active military service.  

In sum, there is no evidence of a chronic, identifiable right ankle disability in service.  The VA examination reports concur that there is no nexus between the Veteran's current right ankle sprains and any injury in service.  The evidence is further negative for any findings that the service-connected left ankle disability caused or aggravated his right ankle disability.  The only evidence to the contrary comes from the Veteran.  

While the Veteran is competent to report his symptoms and what he experienced during and since his separation from service, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his current right ankle problems.  Layno v. Brown, 6 Vet. App. 465 (1994).  The question of an etiologic relationship between any current right ankle disability and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

Absent the existence of a chronic, identifiable right ankle in service; or a relationship between the Veteran's current right ankle sprains and service; or a relationship between the Veteran's service-connected left ankle disability and the claimed right ankle disability, the Veteran does not meet the criteria for service connection on a direct or secondary basis.  Accordingly, service connection is not warranted.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).  Because the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not applicable.  


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


